Hon. Frank J. Rogers Commissioner Division of Criminal Justice Services
This letter is in response to your request for an opinion as to whether an employee who volunteered and participated in the program established by the Red Cross through your office for training in cardio-pulmonary resuscitation and in techniques using first aid equipment designed to be used by trained personnel, who provided medical assistance to an employee or non-employee during office duty hours, is deemed to be acting within the scope of his or her employment and protected by the State.
Public Officers Law, § 17, entitled defense and indemnification of state officers and employees, provides that:
  "The state shall indemnify and save harmless its employees in the amount of any judgment obtained against such employees in any state or federal court, or in the amount of any settlement of a claim, provided that the act or omission from which such judgment or settlement arose, occurred while the employee was acting within the scope of his public employment or duties; the duty to indemnify and save harmless prescribed by this subdivision shall not arise where the injury or damage resulted from intentional wrongdoing or recklessness on the part of the employee."
The rendering of aid to a person by such an employee if it occurs on the premises of employment and during the hours of employment would be an act within the scope of the employee's public employment. Whether such an employee would be covered in any particular case would depend on whether the State received due notice of the claim as provided in section 17 and further whether the injury did not result from an intentional wrong or recklessness upon the part of the employee.